In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-21-00393-CV
                               __________________

                   IN THE INTEREST OF W.G.R.
__________________________________________________________________

                On Appeal from the 88th District Court
                       Hardin County, Texas
                       Trial Cause No. 59623
__________________________________________________________________

                           MEMORANDUM OPINION

       Following a bench trial, the trial court terminated Mother’s parental rights to

her child, W.G.R., based on Texas Family Code subsections 161.001(b)(1)(D), (E)

and a finding that termination was in W.G.R.’s best interest. See Tex. Fam. Code

Ann. § 161.001(b)(1)(D), (E), (b)(2).1 In two issues on appeal, Mother challenges

whether the trial timely commenced on the merits and argues the trial court abused

its discretion by allowing the foster parents to intervene in the suit involving W.G.R.

We affirm the trial court’s judgment.


      1
        In parental rights termination cases, to protect the identity of the minor, we
refer to the child and his family member by a pseudonym or initials. See Tex. R.
App. P. 9.8(b)(2).
                                          1
                         PROCEDURAL BACKGROUND

      On August 31, 2018, the Department of Family and Protective Services (“the

Department”) filed an Original Petition for Protection of a Child, for

Conservatorship, and for Termination in Suit Affecting Parent-Child Relationship.

The trial court entered a temporary order appointing the Department as temporary

sole managing conservator of W.G.R. on September 4, 2018. On August 20, 2019,

the Department filed a Motion to Retain Suit on Court’s Docket and Set New

Dismissal Date due to extraordinary circumstances necessitating that the Department

remain as W.G.R.’s temporary managing conservator. The trial court granted the

Department’s request to retain the case and reset the original dismissal date of

September 2, 2019 to February 29, 2020. On February 18, 2020, the trial commenced

and after numerous continuances, the trial court did not finish hearing testimony

until November 23, 2021.

      On December 22, 2020, the foster parents filed a Petition in Intervention and

Suit for Termination of Parental Rights and for Adoption, alleging that W.G.R had

been placed under their direct care and control for a period exceeding twelve months

and it was in W.G.R.’s best interest that they be appointed sole managing

conservators of W.G.R. See id. §§ 102.003(a)(12), 102.004(b). The foster parents

also argued that it was in W.G.R.’s best interest that the parental rights of the parents

be terminated and that they adopt W.G.R. Mother filed a Motion to Strike Petition

                                           2
for Intervention in which she argued that the Petition for Intervention was untimely

because it was filed sixteen months after the Department’s suit was filed and ten

months after the trial began and would unjustifiably complicate the case by delaying

the proceeding and adding an excessive multiplication of issues.

      The trial court conducted a hearing on Mother’s Motion to Strike, during

which counsel for the foster parents argued that their intervention was timely, would

not delay the trial or complicate matters in the case but would assist the trial court in

determining the best interest of W.G.R. Mother’s counsel argued that the

intervention would complicate matters because the Department was not seeking to

terminate Mother’s parental rights.

      The foster mother testified that W.G.R. began living in their home on

December 17, 2019, but the Department did not formally place W.G.R. in their home

until January 7, 2020. The foster mother testified that W.G.R. was in the

Department’s care over a year before he was placed with her and her husband, and

W.G.R. has been in their home for over a year. The foster mother explained that they

filed the intervention requesting termination as soon as they could so they could

adopt W.G.R. The foster mother testified that W.G.R is doing great and that he has

special needs due to his autism diagnosis. According to the foster mother, it was in

W.G.R.’s best interest for them to adopt him. The foster mother also testified that

they were alternatively seeking to be appointed W.G.R.’s permanent managing

                                           3
conservator if the trial court did not terminate the parent’s parental rights because

the parents could not provide a safe and stable environment.

      Cassie Boyd, a Department caseworker, testified that when the trial

commenced on February 18, 2019, the Department sought to terminate the parental

rights of Mother and Father. Boyd explained that the Department was no longer

seeking to terminate Mother’s parental rights because in the year since the trial began

Mother has completed many of her services. Boyd also testified that it was not in

W.G.R.’s best interest for either parent to be named managing conservator. Dorothy

Stanley, the Guardian Ad Litem, testified that termination of the parental rights of

Mother and Father is in W.G.R.’s best interest because it would free him up for

adoption. The trial court denied Mother’s Motion to Strike, finding that the foster

parents had standing to intervene in the suit and a justiciable interest, and that the

intervention would not delay the trial or complicate matters further.

      The trial court terminated Mother’s parental rights to her child, W.G.R., based

on Texas Family Code subsections 161.001(b)(1)(D), (E) and a finding that

termination was in W.G.R.’s best interest. See id. § 161.001(b)(1)(D), (E), (b)(2).

The trial court appointed the Department as the permanent managing conservator of

W.G.R. The Order of Termination states that the trial court heard the case “[o]n

February 18, 2020 through November 23, 2021[.]” At the end of trial on November

23, 2021, the trial court stated that “I think we can all agree that a case, a trial should

                                            4
never, ever go on this long.” Mother filed a Motion for New Trial challenging the

legal and factual sufficiency of the trial court’s judgment. On appeal, Mother does

not challenge the trial court’s findings regarding the grounds for termination or its

finding that termination of the parent-child relationship is in W.G.R.’s best interest.

Therefore, the trial court’s findings are binding on Mother. See In re A.M., No. 02-

21-00313-CV, 2022 WL 325473, at *3 (Tex. App.—Fort Worth Feb. 3, 2022, no

pet.) (mem. op.).

                                     ANALYSIS

      In issue one, Mother argues the trial court lost jurisdiction under Texas Family

Code section 263.401 by failing to commence trial within one year of the trial court

rendering a temporary order appointing the Department as the temporary managing

conservator, thereby resulting in a void judgment. We review de novo issues that

implicate a court’s subject-matter jurisdiction. In re H.S., 550 S.W.3d 151, 155 (Tex.

2018). The Department filed its original petition on August 31, 2018, and therefore

we apply the amendments to section 263.041(a) that took effect on September 1,

2017. See In re H.B.C., No. 05-19-00907-CV, 2020 WL 400162, at *11 (Tex.

App.—Dallas Jan. 23, 2020, no pet.) (mem. op.) (citing In re M.M., No. 05-19-

00329-CV, 2019 WL 4302255, at *2 (Tex. App.—Dallas Sept. 11, 2019, pet. denied)

(mem. op.)); In re T.W., 557 S.W.3d 841, 843 n.2 (Tex. App.—Amarillo 2018, pet.

denied). The relevant portion of section 263.041 states:

                                          5
      Unless the court has commenced trial on the merits or granted an
      extension under Subsection (b) or (b-1), on the first Monday after the
      first anniversary of the date the court rendered a temporary order
      appointing the department as temporary managing conservator, the
      court’s jurisdiction over the suit affecting the parent-child relationship
      filed by the department that requests termination of the parent-child
      relationship or requests that the department be named conservator of
      the child is terminated and the suit is automatically dismissed without
      a court order.

Tex. Fam. Code Ann. § 263.401(a). The dismissal deadline in section 263.401(a) is

jurisdictional, and if the court fails to meet it, dismissal is automatic. See id.; In re

K.B., No. 09-19-00239-CV, 2019 WL 6598618, at *3 (Tex. App.—Beaumont Dec.

5, 2019, no pet.) (mem. op.).

      The record shows that the dismissal date was February 29, 2020, and that on

February 18, 2020, the trial court called the case for trial and the attorneys for all

parties were present and stated their appearances. The trial court noted the dismissal

date of February 29 and stated that “[w]e will do just enough to legitimately

commence on the merits. We’ll take a little testimony and then recess until an agreed

date. So with that, the dismissal deadline will go away.” Father’s attorney reported

that Father was not present because he had surgery but did not object to the trial

court commencing with the trial and then continuing to another date when Father

could be present. Mother’s attorney announced she was not ready for trial and

explained that Mother knew about the trial date but was not present due to a




                                           6
transportation issue. The trial court overruled Mother’s announcement of not ready

and commenced trial on the merits.

       The Department called its first witness. Boyd testified that W.G.R. was doing

very well in a foster home and that it was in W.G.R.’s best interest to remain in that

placement. Boyd testified that the foster parents want to adopt W.G.R. The trial

court then recessed the cause and reconvened on multiple later dates to continue the

trial on the merits.

       Mother argues that the trial court’s actions on February 18, 2020, were

insufficient to meet the requirement of section 263.401 and “were merely

perfunctory, feigned, or superficial, undertaken solely or primarily for the purpose

of avoiding an automatic statutory dismissal.” Mother complains that the trial court

did not resume the trial until May 27, 2021, over fifteen months later. According to

Mother, the length of time is well beyond acceptable and not the intent of the

Legislature when it enacted the dismissal deadline in section 236.401.

       Here, the trial court called the case for trial on February 18, 2020, the parties

made their announcements, and the Department called its first witness who briefly

testified. Considering the facts in this case, we conclude the trial court commenced

trial on the merits on February 18, 2020, and the trial court met the statutory deadline

imposed by section 263.401(a). See Tex. Fam. Code Ann. § 263.401(a); Interest of

Z.S., 631 S.W.3d 313, 317-18 (Tex. App. Houston [14th Dist.] 2020, no pet.)

                                           7
(concluding that trial commenced on the merits and that the Legislature could have

addressed concerns about beginning a trial only to introduce minimal evidence

before recessing in recent amendments); Interest of R.J., 579 S.W.3d 97, 109-10

(Tex. App.—Houston [1st Dist.] 2019, pet. denied) (concluding that trial

commenced where witnesses were sworn, parties announced ready to proceed, and

witness for Department briefly testified); see also Interest of N.F., No. 09-19-00435-

CV, 2020 WL 2070286, at *14-15 (Tex. App.—Beaumont Apr. 30, 2020, pet.

denied) (mem. op.) (concluding that trial commenced whether parties made their

announcements, trial court heard pretrial motions, and Department called witness

who briefly testified). Accordingly, the trial court did not lack jurisdiction under

section 263.401(a), and we overrule Mother’s first issue.

      In issue two, Mother argues the trial court abused its discretion by allowing

the foster parents to intervene in the suit involving W.G.R. Mother complains when

the foster parents filed their petition to intervene ten months after the trial

commenced W.G.R. had been placed in their home for less than a year. Mother

further argues that the intervention further complicated the case and was unnecessary

to protect the foster parents’ interest because they requested the same relief as the

Department.

      “Standing is a component of subject matter jurisdiction and is a constitutional

prerequisite to maintaining a lawsuit under Texas law.” In re M.K.S.–V., 301 S.W.3d

                                          8
460, 463 (Tex. App.—Dallas 2009, pet. denied). Whether a party has standing is a

question of law we review de novo. Tex. Nat. Res. Conservation Comm’n v. IT-Davy,

74 S.W.3d 849, 855 (Tex. 2002); In Interest of E.C., No. 05-17-00723-CV, 2017

WL 6505867, at *2 (Tex. App.—Dallas Dec. 20, 2017, no pet.) (mem. op.). In

determining whether the trial court improperly denied Mother’s Motion to Strike the

foster parents’ petition to intervene, we must decide if the trial court abused its

discretion. See Spurck v. Tex. Dep’t of Family and Protective Servs., 396 S.W.3d

205, 217 (Tex. App.—Austin 2013, no pet.). A trial court abuses its discretion if its

decision is arbitrary, unreasonable, and without reference to any guiding principles.

Interest of A.L.M.-F., 593 S.W.3d 271, 282 (Tex. 2019) (citation omitted).

      The Texas Family Code identifies the persons who possess general standing

to file an original suit affecting the parent-child relationship and contains an express

provision governing the circumstances under which a person may intervene in a

pending suit affecting the parent-child relationship. See Tex. Fam. Code Ann. §§

102.003(a), 102.004(b). The foster parents’ petition to intervene, asserted standing

under section 102.003(a)(12) of the Texas Family Code, which provides that “a

person who is the foster parent of a child placed by the Department . . . in the person’s

home for at least 12 months ending not more than 90 days preceding the date of the

filing of the petition[.]” Id. § 102.003(a)(12). The foster parents’ petition also

asserted standing under section 102.004(b) of the Texas Family Code, which states:

                                           9
      . . . the court may grant a grandparent or other person, subject to the
      requirements of Subsection (b-1) if applicable, deemed by the court to
      have substantial past contact with the child leave to intervene in a
      pending suit filed by a person authorized to do so under this chapter if
      there is satisfactory proof to the court that appointment of a parent as a
      sole managing conservator or both parents as joint managing
      conservators would significantly impair the child’s physical health or
      emotional development.

Id. § 102.004(b). Subsection (b-1) provides that “[a] foster parent may only be

granted leave to intervene under Subsection (b) if the foster parent would have

standing to file an original suit as provided by Section 102.003(a)(12).” Id. §

102.004(b-1).

      During the hearing on Mother’s Motion to Strike, the foster mother testified

that W.G.R. had been placed in their home for over a year, and the parties stipulated

that W.G.R. was placed with the foster parents on December 17, 2019 and that the

foster parents filed their petition more than twelve months after W.G.R.’s placement.

The foster mother also testified that she and her husband had substantial past contact

with W.G.R., who has special needs, and that neither parent could provide W.G.R.

a safe and stable environment. Additionally, Boyd testified that it was not in

W.G.R.’s best interest for either parent to be named as a managing conservator.

      We conclude that the evidence presented at the hearing supports the trial

court’s finding that the foster parents had standing to intervene in the suit under

section 102.003(a)(12) and sections 102.004(b) and (b-1). See id. §§ 102.003(a),

102.004(b), (b-1); Interest of A.C., No. 10-15-00192-CV, No. 10-15-00193-CV,
                                         10
2015 WL 6437843, at *9-10 (Tex. App.—Waco Oct. 22, 2015, no pet.) (mem. op.).

Based on this record, we cannot say that the trial court abused its discretion by

denying Mother’s Motion to Strike. See Interest of A.L.M.-F., 593 S.W.3d at 282;

Spurck, 396 S.W.3d at 217. Accordingly, we overrule Mother’s second issue and

affirm the trial court’s judgment.

      AFFIRMED.

                                                  _________________________
                                                     W. SCOTT GOLEMON
                                                         Chief Justice


Submitted on April 13, 2022
Opinion Delivered May 12, 2022

Before Golemon, C.J., Kreger and Horton, JJ.




                                       11